 1   THE LAW OFFICES OF JUDITH S. LELAND, APLC
     7007 Washington Avenue, Suite 240
 2   Whittier, CA 90602
 3   Telephone: (562) 904-6955
     Facsimile: (562) 632-1301
 4
     ALEXIS M. LELAND (State Bar No: 223729)
 5   E-mail: tracey@disabilitylawfirm.com
 6   Attorneys for Plaintiff

 7   TRACY L. WILKISON
 8   Acting United States Attorney
     DAVID M. HARRIS
 9   Assistant United States Attorney
10   Chief, Civil Division
     CEDINA M. KIM
11
     Assistant United States Attorney
12   Senior Trial Attorney, Civil Division
13   TINA NAICKER, CSBN 252766
     Special Assistant United States Attorney
14         Social Security Administration
15         160 Spear Street, Suite 800
           San Francisco, CA 94105
16
           Telephone: (415) 977-5611
17         Facsimile: (415) 744-0134
18         Email: tina.naicker@ssa.gov
           Attorneys for Defendant
19
20                      UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
21                               WESTERN DIVISON
22   ELEANOR DEMPSTER,                 ) Case No. CV 20-3181-SHK
23                                     )
         Plaintiff,                    ) [PROPOSED] ORDER AWARDING
24                                     ) EQUAL ACCESS TO JUSTICE
25              v.                     ) ACT ATTORNEY FEES
     ANDREW SAUL,                      ) PURSUANT TO 28 U.S.C. § 2412(d)
26   Commissioner of Social Security,  )
27                                     )
         Defendant.                    )
28
                                       )
 1         Based upon the parties’ Stipulation for the Award and Payment of Equal
 2   Access to Justice Act Fees, IT IS ORDERED that fees in the amount of THREE
 3   THOUSAND EIGHT HUNDRED DOLLARS [$3,800.00]. as authorized by 28
 4   U.S.C. § 2412(d), be awarded subject to the terms of the Stipulation
 5
             June 24, 2021
     Dated: ___________              ___________________________________
 6
                                     HON. SHASHI H. KEWALRAMANI
 7                                   UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              1
